PER CURIAM.
Richard G. Reeks was charged by bill of information with possession of a controlled dangerous substance, to-wit: PCP, in violation of La.R.S. 40:968. After trial by jury, defendant was found guilty and sentenced to serve two years at hard labor. The trial judge suspended execution of the sentence and placed defendant on probation under the supervision of the division of probation and parole for a period of three years. The trial judge imposed specific conditions in placing defendant on probation. On appeal, defendant relies on three assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.